
	
		I
		111th CONGRESS
		1st Session
		H. R. 3529
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Welch (for
			 himself, Mr. Shuster,
			 Mr. Massa,
			 Ms. Bordallo, and
			 Ms. Pingree of Maine) introduced the
			 following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to increase the maximum
		  loan amount under the Express Loan Program, and for other
		  purposes.
	
	
		1.Increase of maximum loan
			 amount under Express Loan ProgramSection 7(a)(31)(D) of the Small Business
			 Act (15 U.S.C. 636(a)(31)(D)) is amended by striking $350,000
			 and inserting $2,000,000.
		
